Citation Nr: 0926658	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  01-07 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disability of the left upper extremity.

2.  Entitlement to service connection for residuals of 
urethritis.

3.  Entitlement to a disability rating in excess of 30 
percent for a right shoulder disability.

4.  Entitlement to a disability rating in excess of 10 
percent for high blood pressure, for the period from 
September 26, 1998, to August 11, 2002.

5.  Entitlement to higher disability ratings for diabetic 
retinopathy of both eyes, evaluated as 0 percent 
(noncompensable) disabling for the period from April 14, 
2006, to April 1, 2007; and evaluated as 20 percent disabling 
from April 2, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision that denied service 
connection for a neurologic disability of the left upper 
extremity; and denied increased disability ratings for a 
right shoulder disability and for high blood pressure.  These 
matters also come to the Board on appeal from rating 
decisions in June 2000 and in December 2000 that denied 
service connection for residuals of urethritis; and from 
rating decisions in June 2005 and in August 2006 that 
assigned evaluations for his diabetic retinopathy of both 
eyes.  In September 2004, the RO increased the disability 
evaluation to 30 percent for a right shoulder disability, 
effective March 31, 1997.  In May 2008, the RO increased the 
disability evaluation to 20 percent for diabetic retinopathy 
of both eyes, effective April 2, 2007.  

In May 2009, the Veteran testified during a hearing held 
before the undersigned at the RO.

The Board notes that, in June 2005, the RO denied service 
connection for a heart disability.  In September 2007 and 
during the May 2009 hearing, the Veteran again raised the 
issue of service connection for a heart disability.  This 
matter is referred to the RO for appropriate action.  

The issue of service connection for a neurologic disability 
of the left upper extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his recurrent 
urethral stricture had its onset during active service.

2.  The Veteran's service-connected right shoulder disability 
is manifested by osteoarthritis, constant pain, nonunion of 
the clavicle, and functional loss of the right (major) arm 
which more nearly approximates limited motion of the arm to 
midway between side and shoulder level; arm motion limited to 
25 degrees from side and ankylosis are not demonstrated.

3.  For the period from September 26, 1998, to August 11, 
2002, the Veteran's high blood pressure is manifested by 
diastolic blood pressure of predominantly less than 110, and 
by systolic pressure predominantly less than 160.

4.  For the period from April 14, 2006, to April 1, 2007, the 
Veteran's diabetic retinopathy of both eyes has been 
manifested by best corrected distance acuity of 20/20 in each 
eye. 

5.  Since April 2, 2007, the Veteran's diabetic retinopathy 
of both eyes has been manifested by best corrected distance 
acuity of 20/70 in the left eye and 20/50 in the right eye. 


CONCLUSIONS OF LAW

1.  Residuals of urethritis were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for a disability evaluation in excess of 30 
percent for a right shoulder disability are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension, for the period from September 26, 
1998, to August 11, 2002, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

4.  The criteria for a compensable disability rating for 
diabetic retinopathy of both eyes, for the period from 
April 14, 206, to April 1, 2007, have not been met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 
4.84a, Diagnostic Codes 6078, 6079 (2008).

5.  The criteria for a disability rating in excess of 20 
percent for diabetic retinopathy of both eyes, for the period 
from April 2, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 
4.84a, Diagnostic Code 6078 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2008 letters, the RO notified the Veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2008 letters, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, in the June 2008 letters, the RO specifically 
notified the Veteran of the requirements of VCAA notice 
regarding an increased rating claim.  The Veteran was asked 
to provide statements as to job performance or other 
information regarding how his disabilities affect his ability 
to work.  The RO notified the Veteran of applicable 
diagnostic codes and disability ratings for each of his 
service-connected disabilities.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the May 2009 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends, in essence, that his residuals of 
urethritis had their onset in service, or are associated with 
urethritis noted in service.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service treatment records of the Veteran's entry report no 
defects.  Records reflect that the Veteran was treated for 
acute urethritis in July 1966 and in November 1967.  No 
residuals were documented in service.

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Private treatment records reflect that the Veteran was 
treated for urethral stricture in February 2000 and in March 
2000 (Volume 1).  In June 2000, the Veteran's treating 
physician, Daniel B. Rukstalis, M.D., indicated that the 
Veteran suffered from urethral stricture with voiding 
symptoms and bleeding in his urine.  Dr. Rukstalis commented 
that urethral stricture is due to either an infection or 
urethral trauma, and opined that it is certainly possible 
that this condition developed while the Veteran was in 
military service.

Records show that the Veteran was being followed for signs 
and symptoms of bladder outlet obstruction in September 2005 
(Volume 2).  His physician noted a 2-centimeter urethral 
stricture, which was amenable to urethroplasty.

A VA examiner in June 2007 (Volume 3) opined that the 
Veteran's urethral stricture is related to multiple 
occurrences of gonococcal urethritis during military service.  
The examiner noted that, without having reports of urodynamic 
studies, one could not indicate whether the Veteran's lower 
urinary tract symptoms (voiding frequency) were related to 
the stricture or to some other disorder.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

In May 2009, the Veteran testified that he developed 
urethritis in service and that he still had problems with the 
condition; it kept recurring.  

The medical evidence reflects in-service urethritis and post-
service recurrent urethral stricture, and a competent medical 
opinion linking current disability and service.  The June 
2007 medical opinion is definitive.  Moreover, the Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Resolving doubt in his favor, the Board finds 
that the Veteran's recurrent urethral stricture had its onset 
in service.  

III.  Higher Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).  
The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Right Shoulder Disability

Service connection has been established for a right shoulder 
disability, characterized as residuals of a sternoclavicular 
fracture with separation of the right shoulder.  Effective 
March 1997, a 30 percent disability rating has been assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201, 
pertaining to limitation of motion of the affected part.  
While a hyphenated diagnostic code generally reflects rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has 
considered both diagnostic codes, alternatively.

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran is right-handed; hence, his right shoulder 
is considered his major upper extremity.

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating 
is assignable for impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.
 
Under Diagnostic Code 5201, a 30 percent evaluation is 
warranted for motion of the major arm limited to midway 
between the side and shoulder level.  A maximum 40 percent 
rating is assignable for the major upper extremity, when 
motion is limited to within 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

The report of a November 1998 VA examination includes a 
diagnosis of bilateral shoulder strain with limitation of 
motion.  X-rays revealed multiple loose bodies in the right 
subacromial space.  The Veteran was unable to lift his arms 
above his shoulders.

Examination of the Veteran's right shoulder in January 2001 
revealed tenderness at the AC joint.  Range of motion was 
from 0 degrees to 90 degrees on abduction, from 0 degrees to 
90 degrees on flexion, from 0 degrees to 50 degrees on 
extension, from 0 degrees to 50 degrees on external rotation, 
and from 0 degrees to 30 degrees on internal rotation.  X-ray 
evidence revealed degenerative arthritis of the right 
shoulder, and prior excision of confirmed bone spurs and 
loose bodies.

Records, dated in May 2001, reflect that the Veteran 
underwent physical therapy for six weeks to help rehabilitate 
his right shoulder.

A computed tomography scan of the Veteran's right shoulder in 
February 2002 revealed deformity with expansion of the distal 
clavicle on the right side.

Following a review of recent imaging studies in March 2002 
and the Veteran's medical history, a VA physician concluded 
that the Veteran had developed sternoclavicular arthrosis due 
to the clavicular malunion, and that symptoms limited his 
daily activities.

Range of motion of the Veteran's right shoulder in July 2002 
was to 90 degrees on abduction, to 120 degrees on forward 
elevation, and to 45 degrees on external and internal 
rotation.

During a September 2004 VA examination, the Veteran reported 
that his right shoulder hurt all the time, and that he could 
not do overhead work or make a throwing motion.  On 
examination, there was markedly impaired motion with forward 
elevation to 90 degrees and abduction to 50 degrees; internal 
rotation and external rotation were each to 45 degrees.  The 
examiner noted that the osteoarthritic change to the 
sternoclavicular joint with minimal subluxation was 
considered post-traumatic, in view of the Veteran's history 
of landing on his right shoulder during military parachuting.
  
Records, dated in July 2005, reflect that the Veteran 
received sternoclavicular joint injections for pain.

During a June 2007 VA examination, the Veteran reported 
experiencing no flare-ups and that his right shoulder pain 
worsened only on provocation.  The Veteran took pain 
medication for relief.  Range of motion of the right shoulder 
was to 100 degrees on forward elevation, to 100 degrees on 
adduction, and to 45 degrees on internal and external 
rotation.  There was no additional limitation of motion, 
fatigue, weakness, or lack of endurance with repetitive use 
of the right shoulder.

In May 2009, the Veteran testified that he was involved in a 
parachute accident in service; and that, after the in-service 
fall, he was unable to lift his right arm.  He indicated that 
he had a clavicle sternum separation with subsequent mal-
alignment and incomplete healing.

In this case, the evidence does not show that the Veteran's 
motion of the right arm is limited to 25 degrees from his 
side during any examination.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008).  In addition, there is no evidence of 
ankylosis of the right shoulder or arm to warrant an 
increased disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  The Veteran can still move his right 
shoulder and arm, although limited with pain.

Moreover, as noted above, no more than a 20 percent 
disability rating is assignable for any impairment of the 
clavicle or scapula that results in a dislocation or nonunion 
of the shoulder joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2008).

However, the Board is mindful that a higher evaluation can be 
considered based on functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Here, the evidence does not 
demonstrate additional limitation of motion and functional 
impairment of the Veteran's right shoulder and arm.  The 
Veteran specifically denied any flare-ups of right shoulder 
pain at the most recent VA examination.  The evidence 
reflects that he can actively raise his right arm more than 
25 degrees from his side without pain, as indicated by the 
June 2007 examiner.  The examiner found no additional 
limitations of motion due to pain, weakness, and fatigue with 
repetitive use.  Thus, even with consideration of functional 
factors and evidence of osteoarthritis, the Board finds that 
the Veteran's right shoulder disability does not meet or 
approximate the criteria for a disability evaluation in 
excess of 30 percent under Diagnostic Code 5201.

B.  Hypertension

For the period from September 26, 1998, to August 11, 2002, 
the RO has evaluated the service-connected high blood 
pressure as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, pertaining to hypertensive vascular 
disease. 

A 10 percent rating is assigned for essential hypertension 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure that is predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

For the applicable period, the objective evidence presents no 
basis for a disability rating in excess of 10 percent under 
Diagnostic Code 7101.

The Veteran's blood pressure readings at the July 1997 VA 
examination were 140/90 on two occasions.  The examiner 
diagnosed high blood pressure, with electrocardiographic 
evidence of left ventricular hypertrophy.  

Records show that the Veteran's hypertension was controlled 
in June 1998.  The Veteran's blood pressure reading at the 
November 1998 VA examination was 130/90.  The examiner 
diagnosed mild hypertension, currently on medication.

The Veteran's blood pressure readings at the January 2001 VA 
examination were 150/100 on three occasions.  The examiner 
diagnosed moderate hypertension, and noted that the Veteran 
was on multiple medications.  

A VA examiner found the Veteran's hypertension to be 
relatively well controlled in May 2001.  His blood pressure 
reading was 130/86.

In a February 2002 letter, one of the Veteran's treating 
physicians, Ziauddin Ahmed, M.D., indicated that the Veteran 
has had high blood pressure for 30 years; and that he has 
also been diagnosed with chronic renal failure due to his 
long-standing hypertension.

The Veteran underwent a VA examination in July 2002.  Blood 
pressure readings were 140/80 (sitting) on two occasions.  
The examiner diagnosed blood pressure-treated and 
uncomplicated to date except for mild chronic renal 
insufficiency, which is clinically insignificant and 
asymptomatic at present but not a good prognostic factor.

In July 2002, one of the Veteran's treating physicians, Geeta 
Raja, M.D., indicated that the Veteran's blood pressure was 
fairly well controlled-yet not at the goal of 120/80, given 
his renal insufficiency.

On August 12, 2002, the Veteran filed a claim for service 
connection for chronic renal failure, claimed as secondary to 
the service-connected hypertension.

In November 2002, Dr. Ahmed indicated that the Veteran's 
blood pressure had increased because of a required change in 
medications for treating his chronic renal insufficiency.

The Veteran's blood pressure readings at the September 2004 
VA examination were 145/90 (sitting) on two occasions.  
Clinically significant heart disease was not found.

In July 2006, the RO granted service connection for chronic 
renal insufficiency with hypertension.  The Veteran's high 
blood pressure was included as part of the evaluation for 
chronic renal insufficiency under 38 C.F.R. § 4.115b, 
Diagnostic Code 7541.  The RO assigned a 60 percent 
disability rating, effective August 12, 2002.

In this case, during the applicable period, the overall 
evidence reflects that the Veteran has not had any diastolic 
blood pressure readings of 110 or more, or any systolic blood 
pressure readings of 200 or more; all of the systolic 
readings have been below 160.  Hence, the evidence does not 
reveal systolic pressure that is predominantly 200 or more, 
or diastolic pressure of predominantly 110 or more, to 
warrant any increased evaluation.

The evidence reflects that the Veteran has taken medication 
during the applicable period for his longstanding high blood 
pressure, but this finding does not support an evaluation in 
excess of 10 percent under Diagnostic Code 7101.  

There is no evidence of end-organ damage, heart failure, or 
cardiomegaly due to hypertension, or other evidence of 
hypertensive heart disease during the applicable period to 
warrant an increased disability rating on the basis of 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2008) (pertaining to 
hypertensive heart disease).

Thus, the weight of the evidence is against the grant of an 
increased disability rating for high blood pressure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

C.  Diabetic Retinopathy of Both Eyes

Service connection has been established for diabetic 
retinopathy of both eyes.  The RO assigned disability ratings 
under Diagnostic Codes 7913-6078, pertaining to diabetes 
mellitus and impaired vision.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required. 
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.
 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2008).  

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.

Vision defect in one eye will be considered 20 percent 
disabling if visual acuity is 20/200 in one eye and 20/40 in 
the other eye, 20/100 in one eye and 20/50 in the other eye, 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6078.

In this case, records reflect 20/20 (J1) distance vision of 
each eye in June 2006.  At that time the examiner noted that 
the Veteran had diabetes mellitus for approximately eight 
years.  The diagnosis was minimal background diabetic 
retinopathy and retinal emboli of the left eye.

Private treatment records, dated in May 2007, reveal 
corrected visual acuity of 20/25 in the right eye, and at 
least 20/40 in the left eye.  The physician noted that the 
Veteran sustained multiple branch retinal artery occlusions 
of the left eye, but was likely to retain his current level 
of visual functioning.

VA examination in May 2008 revealed that the Veteran's vision 
was 20/50 for the right eye, and 20/70 for the left eye.

In May 2009, the Veteran testified that his vision had 
worsened over the years.

In this case, the Veteran clearly is not blind in either eye.  
The objective evidence does not reflect that increased 
disability ratings are warranted for either applicable period 
under consideration.

For the period from April 14, 2006, to April 1, 2007, the 
evidence reflects that the Veteran's visual acuity as 20/20 
for each eye.  For a compensable evaluation when the Veteran 
is neither blind nor has loss of use of one eye, the central 
visual acuity of one eye must be 20/40 or worse.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.  The RO correctly 
assigned a noncompensable disability rating during this 
period.

For the period from April 2, 2007, the evidence reflects that 
the Veteran's visual acuity, at worse, for each eye was 20/70 
for the left eye and 20/50 for the right eye.  

Pursuant to Diagnostic Code 6078, vision in one eye of 20/70 
and vision in the other eye of 20/50 warrants a 20 percent 
disability rating.  The Board finds that a disability rating 
in excess of 20 percent for diabetic retinopathy of both eyes 
from April 2, 2007, is not warranted.  See Table V, 38 C.F.R. 
§ 4.84a.

Thus, the weight of the evidence is against the grant of 
increased disability ratings for either period for the 
service-connected diabetic retinopathy of both eyes.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

D.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
Veteran's disabilities have not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
is not currently working, and there is no evidence of recent 
hospitalizations.  In the absence of evidence of any of the 
factors outlined above, the criteria for referral for 
consideration of an extraschedular rating have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for residuals of urethritis is granted.

A disability rating in excess of 30 percent for a right 
shoulder disability is denied.

A disability rating in excess of 10 percent for high blood 
pressure, for the period from September 26, 1998, to 
August 11, 2002, is denied.

A compensable disability rating for diabetic retinopathy of 
both eyes, for the period from April 14, 2006, to April 1, 
2007, is denied.

A disability rating in excess of 20 percent for diabetic 
retinopathy of both eyes, for the period from April 2, 2007, 
is denied.

REMAND

Cervical Spine

During a September 1971 VA examination, the Veteran reported 
the 1965 parachute accident in service-indicating that he 
fractured his right shoulder and had swelling of the anterior 
neck following the fall.  The report of a November 1998 VA 
examination reflects that the Veteran had a radiculopathy of 
his cervical spine related to the cervical spine injury.  
More recent records confirm diagnoses of severe degenerative 
cervical disc disease and associated spinal stenosis.  In 
February 2002, one of the Veteran's treating physicians, 
Arnold T. Berman, M.D., indicated that an old fracture of the 
sternal end of the clavicle with chronic separation of the 
sternoclavicular joint was undoubtedly the cause of the 
Veteran's original cervical spine injury.  The RO has not 
adjudicated the issue of entitlement to service connection 
for a cervical spine disability, to include as secondary to 
the service-connected right shoulder disability.

The Board accepts the Veteran's January 2001 correspondence 
and his May 2009 testimony as an inferred claim for service 
connection for a cervical spine disability-which is 
inextricably intertwined with the issue on appeal pertaining 
to a neurologic disability of the left upper extremity.  More 
specifically, the issue of service connection for a cervical 
spine disability has not been adjudicated by the RO, and its 
resolution may have an impact on the Veteran's claim.  
Consequently, the Board finds that it must defer any 
determination until the RO or AMC has had an opportunity to 
adjudicate the issue of entitlement to service connection for 
a cervical spine disability, to include as secondary to the 
service-connected right shoulder disability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should adjudicate the 
intertwined issue of service connection 
for a cervical spine disability, to 
include as secondary to the service-
connected right shoulder disability.  If 
service connection for a cervical spine 
disability is denied, the Veteran and his 
representative should be informed that 
review on appeal of the denial of this 
issue may only be obtained by filing a 
timely notice of disagreement and 
substantive appeal.  

2.  Thereafter, readjudicate the issue of 
service connection for a neurologic 
disability of the left upper extremity.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


